Title: To George Washington from Colonel Henry Jackson, 16 June 1778
From: Jackson, Henry
To: Washington, George


                    
                        May it Please your Excellency
                        Gulph Mill [Pa.]June 16 1778
                    
                    I was last eveng inform’d by a freind of Capt. Jarvis’s that he had enter’d a complaint to your Excellency of my behaviour unbecoming an Officer & Gentleman—as I look on my Honor, Character, & reputation wounded in this unjust Charge, wounded in such a manner that I cannot by any means put up with—I therefore must intreat of your Excellency, that his Charge against me might be prosecuted, & that your Excellency will be pleas’d to put it in order for that purpose—for if true I am not a proper Person to hold a Commission in the American Army, and the sooner the Service is ridd of me the better. I am with the greatest respect your Excellencys most obt hume sert
                    
                        Henry Jackson Colo:
                    
                